DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed April 20, 2022 in which claim 1 was amended .  
 	The rejection of the claim under 35 USC 112 is withdrawn in view of the amendment to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20110065969) (appears on PTO-892).
 	Chan teaches high energy (e.g., ultrasonic) mixing of a liquid hydrocarbon feedstock and reactants comprised of an oxidation source, catalyst and acid yields a diesel fuel product or additive having substantially increased cetane number. Ultrasonic mixing creates cavitation, which involves the formation and violent collapse of micron-sized bubbles, which greatly increases the reactivity of the reactants (see abstract).
 	The cavitation reactor can be any reactor that is able to create cavitation with intimate, high energy mixing of the oil phase and oxidation source in the aqueous phase within the reactor.  The reactor will also preferably generate cavitation in the liquid hydrocarbon/oxidation source.  According to one embodiment, the cavitation reactor is an ultrasonic cavitation reactor that generates acoustic cavitation.  According to another embodiment, the cavitation reactor includes a spinning rotor capable of creating mechanical cavitation.  According to yet another embodiment, the cavitation reactor is configured to generate cavitation by means of an oscillating magnetic field.  Cavitation can alternatively be created by hydrodynamic flow of the liquid reactants.  In other embodiments, the cavitation reactor can employ optic cavitation (e.g., by laser pulses) or particle cavitation (e.g., by proton or neutrino pulses) (see para 0052).
 	The operating temperature of the cavitation reactor can be in a range of about 20 C to about 200 C (see para 0053).  The operating pressure of the cavitation reactor can be in a range of about 1 bar to about 30 bars (see para 0054). 
 	The product that is produced by the foregoing systems and methods includes oxygenated hydrocarbon species.  Oxygenates blended into diesel fuel can serve at least two purposes.  First, they can improve cetane number compared to non-oxygenated diesel fuel.  Components based on renewable feedstocks can provide the added benefit of reducing net emissions of greenhouse gases in the form of carbon dioxide emissions.  Second, oxygenates blended into diesel fuel helps reduce particulate emissions and also oxides of nitrogen (NOx) (see para 0073).  Chan meets the limitations of the claims other than the differences set forth below.
 	Chan does not specifically teach the claimed temperature range and pressure.  However, he teaches ranges that overlap the ranges set forth in the claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 	With respect to increases and reductions of certain properties set forth in the claims, it would be reasonable to expect that Chan meets these property limitations because he takes a fuel and subjects it to the same physical and chemical transformation as applicant.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the method claimed in the present application is performed without adding any impurities and Chan discloses the addition of several components (such as oxidative source, acid and optionally a catalyst). Applicant argues that the physical and chemical transformation of the liquid carbon fuel takes place due to the
breakage of intermolecular bonds and intramolecular bonds of the liquid carbon fuel and that the breaking of bonds in the present application takes place without the addition of any impurities.  Applicant argues that he liquid hydrocarbon product which is obtained from the method claimed by Chan results in a cetane number so high that it is best suited as a blending additive to raise the cetane number of a lower cetane number diesel fuel rather than as a diesel fuel by itself. Applicant further argues that the method of Chan also aims to minimize the oxidation of sulfur-containing compounds in the feedstock, whereas the present invention reduces harmful and greenhouse gases emission and reduces fuel consumption and other properties.
 	Applicant does not state that the additional components in Chan are impurities nor does Applicant define the term “impurities” in the present specification. Therefore, the examiner maintains the position that the additional components disclosed in Chan are not excluded by the present claim language.
 	With respect to the purpose of the method, there are numerous cases in which the preamble of a method claim which stated the purpose of the method was not sufficient to distinguish prior art which carried out the same or similar steps of the method claim, albeit for a different purpose. It is well settled that a claim preamble stating a purpose of a method as in rejected claims 1 does not alone distinguish it from prior art. Claims differing from a prior art process by no more than the recitation of a result do not distinguish those claims over the prior art.  Applicant has not shown that the process of Chan does not achieve 
° reduction of up to 10% fuel consumption by volume,

° an increase in efficiency of air oxygen consumption of up to 10% without increase in the volume of consumption ,

° an increase in an efficiency of the engine or the boiler unit by up to 8%,

° a reduction of a total volume of emission of the greenhouse gases up to 10% during an emission formation process being performed by non-treated fuel,

° a reduction in concentration of carbon oxide, sulfur dioxide, polycarbonates, and solid
particles, and

° a reduction in nitrogen oxides up to 30 - 60% in exhaust and flue gases of the internal
combustion engines and the boiler units.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16976441/20220701